DETAILED ACTION
	This Office Action is in response to an Amendment, filed 20 July 2022, wherein Claims 1-4, 18-21, and 42-45 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08 September 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Independent Claim 1
Applicant argues the proposed combination fails to render obvious at least one limitation in this claim, the limitation(s) reciting:
“when a terminal runs a first operating system (OS), obtaining, by the terminal, a second OS identifier, wherein a first profile is installed on the first OS, wherein the first profile is provided by a first operator to run the first OS, wherein the second OS identifier matches a second profile, wherein the second profile is provided by a second operator to run the second OS”
Applicant’s arguments are based on the premise that the first and second profiles in Vastano do not run a corresponding operation system. Applicant argues the profiles in Applicant’s Claim 1 as amended and the profiles in Vastano are different in that the former are used to run corresponding operating systems, while the latter are used to identify different operators. Additionally, Applicant argues the combination of Vastano and Dumoulin is improper because of  using impermissible hindsight and they cannot be combined because the communication profile in Dumoulin cannot be equated to the second profile of claim 1 and Dumoulin does not run any operating system.

The Examiner respectfully disagrees and finds these arguments unpersuasive. From Applicant’s Specification:
“[0090] The profile in the embodiments of this application is a general term of a series of files and data that are related to an operator and that are stored and run in the eUICC. The profile includes user identification information and service subscription information. User identification information includes information such as a user identity, an authentication parameter, an operator-customized parameter, an application, a file system, and profile metadata.”
The profiles disclosed in the Spec and the profiles taught in Vastano appear to both be information related to an operator.

“[0098] An operator OS may be an OS of an eUICC that runs a profile, or may be an OS of a software application (APP) that is installed on a terminal and that is used for the operator to provide a service, for example, an OS of a mobile customer service center APP of an operator, or may be another OS, for example, an OS of a financial industry, an OS developed by a terminal vendor or an OS related to an industry application.”
This citation directly contradicts the claim language and is closer in line with the regular understanding of operating systems and operator (MNO) profiles.

“[0109] In this embodiment of this application, the terminal may simultaneously install operating systems of a plurality of different operators, for example, a first OS of China Unicom and a second OS of China Mobile. If the terminal needs to download a profile provided by China Mobile, the terminal needs to currently run the second OS of China Mobile, which ensures that the profile provided by the operator can be downloaded to the operating system of the operator. The following provides detailed descriptions.”
Another example. 
Throughout the entirety of the Specification are multiple citations of the same process. Switching to a second OS and then while the OS runs sends a message to the server to obtain a second profile corresponding to the second OS. Therefore, it is unclear how the OS is already running before the second profile is obtained – to then it “runs” the OS. Applicant pointed to Paragraph [0113] of their specification as support for the amendment, which recites “[0113] It may be understood that the first profile provided by a first operator needs to run the first OS, and a second profile provided by a second operator needs to run the second OS.”. This technically is support for the amended claim language, but based on the entire specification except for this particular sentence, the OS is downloading the operator profile to allow the user to communicate in the operators network. It would appear that it’s supposed to say “needs to run on the first OS” based on the entirety of the disclosure outside of this one sentence. The Examiner attempt to interpret the amended language as such for purposes of examination (see 112(b) rejections below). Otherwise, if the amended language is intentional and taken literally, there is a potential 112(a) enablement issue. Vastano discloses different operating systems with their corresponding profiles that are executed by the operating systems (see e.g. Fig. 3A). Paragraphs [0012][0019] both mention how the PBL loads an image e.g. containing a profile of an MNO and an operating system related to such image. Therefore, the Examiner finds that Vastano teaches the above-argued limitation and Applicant’s arguments unpersuasive. 

 As to the second argument, the citations of Dumoulin clearly recite an operating system with an associated communication profile (see e.g. [0127]-[0131]). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 18-21, and 42-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent Claim 1 (and similarly 18 and 42) recite:
“when a terminal runs a first operating system (OS), obtaining, by the terminal, a second OS identifier, wherein a first profile is installed on the first OS, wherein the first profile is provided by a first operator to run the first OS, wherein the second OS identifier matches a second profile, wherein the second profile is provided by a second operator to run the second OS”
These limitations render the claim indefinite because it is unclear what Applicant is trying to claim. The limitation is saying a first profile to “run” the first OS. Is Applicant claiming the first profile controls the OS? The first profile is executing the first OS? The Specification is of no help because there is only one relevant paragraph, [0113], which recites the amended language almost word for word. It would appear that it’s supposed to say “to run on the first OS” based on the entirety of the disclosure outside of this one sentence. The Examiner attempt to interpret the amended language as such for purposes of examination. Additionally, it is unclear how the OS is switched to and already running before the second profile is obtained – and then it “runs” the OS. The limitations are unclear because one of ordinary skill in the art, and/or potential infringers, would not be able to ascertain the metes and bounds of the claimed invention, and/or what would be required for purposes of infringement.

Claims 43-45 recite the term “non-transitory computer-readable storage medium” in the preambles which lacks antecedent basis in the claims. Their parent claim, claim 42 is directed to “a non-statutory computer-readable storage medium […]”. 

The remaining dependent claims inherit the rejections of their respective parent claims. 

Allowable Subject Matter
Claims 3, 20, and 44 (Claims 4, 21, and 45 are dependent upon these and are also objected to because of their dependencies) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Vastano et al. (US 20190310860) in view of Dumoulin et al. (US 20190364416).

As to Claim 1, Vastano discloses a profile transmission method, comprising: when a terminal runs a first operating system (OS) (Fig. 3A and Paragraph [0020] show the first profile and first operating system run by the terminal), obtaining, by the terminal, a second OS identifier (Paragraphs [0074]-[0075] disclose how a second operating system OSD2 and its corresponding components with versions are downloaded – the operating system of the other MNO corresponding to a profile as well; See also Tables 1 and 2 for OSD version ids), wherein a first profile is installed on the first OS, wherein the first profile is provided by a first operator to run the first OS (Fig. 3A and Paragraph [0020] show the first profile and first operating system run by the terminal), wherein the second OS identifier matches a second profile, wherein the second profile is provided by a second operator to run the second OS (Paragraphs [0074]-[0075] disclose how a second operating system OSD2 and its corresponding components with versions are downloaded – the operating system of the other MNO corresponding to a profile as well; See also Tables 1 and 2 for OSD version ids); switching, by the terminal, to a second OS based on the second OS identifier (Paragraphs [0081]-[0082][0088]-[0089] describe how the terminal switches over to the second operating system OSD2 in order to perform a profile switch to the second profile and MNO). 
Vastano suggests the terminal performs a profile request procedure in [0081][0089]. However, Vastano does not explicitly disclose sending, by the terminal, a target message to a server, wherein the target message requests the second profile; and obtaining, by the terminal, the second profile from the server.
In an analogous art, Dumoulin discloses sending, by the terminal, a target message to a server, wherein the target message requests the second profile (Paragraphs [0127]-[0131] describe how the operating system doesn’t support a communication profile the device is requesting, receives an update to update the operating system, then sends a request to receive the communications profile from the server); and obtaining, by the terminal, the second profile from the server (Paragraphs [0127]-[0131] describe how the communication profile is installed in the eUICC1 after being fully received from the server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the OS switching techniques put forth by Vastano, specifically the method of procuring the corresponding profiles, with the techniques taught by Dumoulin, specifically the techniques of requesting the corresponding profile from the server only after the OS has been properly configured.
The suggestion/motivation for doing so would have been to make it possible to update/switch the operating system of an eUICC module prior to installing a [new] communications profile in order to ensure that the profile can be used in the best conditions by the eUICC module and ensure that the eUICC module is capable of performing each required service specified in the profile under consideration prior to proceeding with installing the profile in the eUICC module (Dumoulin: Paragraph [0185]).

Claims 18 and 42 recite all the same elements as Claim 1, but in terminal form and non-statutory computer-readable storage medium (Vastano: Fig. 1 – user equipment 10). Therefore, the same rationale applies equally as well.

Claims 2, 19, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Vastano et al. (US 20190310860) in view of Dumoulin et al. (US 20190364416), and further in view of Wilks et al. (US 20130031541).

As to Claim 2, Vastano/Dumoulin disclose the method according to claim 1, as cited above. Vastano/Dumoulin do not disclose wherein the obtaining, by the terminal, the second OS identifier comprises: obtaining, by the terminal, an activation code, wherein the activation code is generated by the server based on the second OS identifier; and extracting, by the terminal, the second OS identifier from the activation code.
In an analogous art, Wilks discloses wherein the obtaining, by the terminal, the second OS identifier comprises: obtaining, by the terminal, an activation code, wherein the activation code is generated by the server based on the second OS identifier (The Abstract, Paragraphs [0008][0022][0023] describe how the terminal may receive replacement OS and replacement BIOS code may be received and loaded from a server); and extracting, by the terminal, the second OS identifier from the activation code (The Abstract, Paragraphs [0008][0022][0023] describe how the terminal may receive replacement OS and replacement BIOS code may be received and loaded from a server – the information including the required identifiers, an updated OEM activation string that includes OEM activation binary information as well as the required ids).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the OS and profile switching methods put forth by Vastano/Dumoulin, with the OS replacement techniques put forth by Wilks, specifically the techniques for receiving activation mechanisms related to the OS.
The suggestion/motivation for doing so would have been to ease the burden of activating replacement/switched OS by receiving a specialized/personalized activation code to utilize when switching/replacing the OS.

Claims 19 and 43 recite all the same elements as Claim 2. Therefore, the same rationale applies equally as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hans (US 20160088464) discloses a eUICC with multiple communication profiles for different MNOs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459


/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459